Citation Nr: 0832314	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
October 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO). 

In January 2005 and July 2005, the veteran submitted 
additional evidence which was considered by the initial RO in 
a September 2005 supplemental statement of the case.  


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of bilateral hearing 
loss; sensorineural hearing loss was not exhibited within the 
first post-service year; and there is no objective evidence 
relating bilateral hearing loss to his active service or any 
incident therein.   

2.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of tinnitus, and a 
current diagnosis of tinnitus is not objectively 
demonstrated.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied initially by a December 
2003 letter.  Thereafter, another VCAA letter was sent to the 
veteran in June 2005.  These letters fully addressed all 
three notice elements; informed the veteran of what evidence 
was required to substantiate his service connection claims, 
and of the veteran's and VA's respective duties for obtaining 
evidence.     

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
medical records, VA medical evidence, and the veteran's and 
his representative's statements.  No VA medical examination 
was ordered because the record contains sufficient competent 
medical evidence to decide the claim.  The veteran did not 
request a hearing before the Board.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  In fact, the veteran 
indicated in two separate "Statement in Support of Claim" 
forms that he had no additional evidence to submit.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



II.  Legal Criteria

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

III.  Analysis

1.  Bilateral Hearing Loss 

The veteran is seeking service connection for bilateral 
hearing loss, which he maintains is related to his active 
service.  The veteran claims he was exposed to loud aircraft 
engine noise without the use of ear protection.  His DD-214 
shows that his military occupational specialty was a vehicle 
operator.  However, beyond the veteran's statements, there is 
no evidence that he was exposed to such noise.  

On review of the record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
Under the laws administered by the VA, there is a current 
hearing loss disability, as reflected in a January 2000 
audiological evaluation by a private medical care facility 
and VA out-patient care records from May 2003, since the 
auditory threshold in frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater bilaterally.  See 38 
C.F.R. § 3.385.  The threshold for normal hearing is from 0 
to 20 decibels.  The higher threshold levels indicate hearing 
loss as defined by 38 C.F.R. § 3.385.  

The record contains no complaints, treatment, or diagnoses of 
bilateral hearing loss during his active military service.  
There is also no evidence of sensorineural hearing loss 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In fact, the first indication of bilateral 
hearing loss is reflected in a January 2000 audiology report 
prepared at a private medical facility, dated approximately 
thirty-six years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

There is also no evidence of a nexus between the veteran's 
bilateral hearing loss and his service.  In sum, the Board 
finds the only evidence relating the veteran's bilateral 
hearing loss to service is the veteran's own statements.  The 
Board notes that the veteran is competent to describe his 
bilateral hearing loss symptomatology.  See Layno, 6 Vet. 
App. at 469.  However,  the veteran's opinion, as to a 
medical matter, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.
  
The veteran further asserts that he should be afforded a 
medical examination.  However, pursuant to the VCAA, a 
medical opinion should be obtained if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007).  Although the veteran has been diagnosed with 
bilateral hearing loss, there is no true indication that this 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  As noted, there is no 
evidence to substantiate the veteran's claim that he was 
exposed to in-service noise without ear protection.  Thus, 
given that the service medical records are silent for 
pertinent disability, the negative separation examination, 
and the absence of pertinent diagnoses for decades following 
service, any opinion relating bilateral hearing loss to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. 
§ 3.102 (2007).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."   38 
U.S.C.A. § 5103A(a)(2).  Hence, the Board finds that an 
examination is not warranted.

For the reasons discussed above, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural may not be presumed to have been 
incurred therein.  

2.  Tinnitus

The veteran is also seeking service connection for tinnitus.  
However, review of the record shows no diagnosis of tinnitus. 

The veteran's service medical records and post-service 
medical records, including private and VA medical treatment, 
are negative for diagnosis or treatment of tinnitus.  There 
is no current disability, thus the first element of the 
service connection claim has not been satisfied.   

The first complaint of a tinnitus problem came in a February 
2000 private treatment report, in which the veteran complains 
of a ringing and roaring in his ear.  However, no diagnosis 
of tinnitus was made by the medical practitioner.  
      
Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for tinnitus must be denied.

The Board acknowledges the veteran's assertion that he should 
be afforded a medical examination.  However, pursuant to the 
VCAA, a medical opinion should be obtained if the evidence 
shows the presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007).  As there is no evidence of a current diagnosis of 
tinnitus, the Board finds that an examination is not 
warranted.
  
Since there is no competent evidence of record demonstrating 
a current disability of tinnitus to meet the threshold 
question in a service connection claim, the claim of service 
connection for tinnitus must fail.  

The Board concludes that tinnitus was not incurred in or 
aggravated by service.  The benefit-of- the-doubt doctrine 
has been considered, however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, Vet. 
App. at 54.


ORDER

Entitlement for service connection for bilateral hearing loss 
is denied.

Entitlement for service connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


